353 S.W.3d 53 (2011)
Philander McCALEB, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 95774.
Missouri Court of Appeals, Eastern District, Division Two.
September 13, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 27, 2011.
Application for Transfer Denied December 20, 2011.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Movant, Philander Hosea McCaleb, appeals from the judgment denying on the merits his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. The findings and conclusions of the motion court are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).